The restrictions upon customers, forbidding their using the Cheney Brothers name in resales, promised to be imposed by the petitioner, according to the uncontradicted proof, had reference to 40-inch printed radium cloth and none other. In all contracts made by the petitioner for the sale of such fabrics the restrictions promised were invariably imposed. No restrictions, as to resales of 36-inch printed Rivulay or 40-inch printed satin crepe, were imposed in the contracts made for the sales thereof. It is undisputed, however, that 40-inch printed radium cloth is a wholly different fabric from 36-inch printed Rivulay, or 40-inch printed satin crepe. Therefore, there is no proof that the petitioner made promises as to restrictions which it did not keep or intended from the outset not to keep. No fraud in procuring the contracts with respondent, therefore, was shown. It is undisputed that the contracts were made. Therefore, all disputes between the parties arise from valid contracts entered into by them. They are, therefore, arbitrable under the terms of the contracts. The question whether arbitration could be compelled to *Page 377 
determine an issue made as to the procurement of a contract by fraud is, therefore, not before us and will not now be determined.
The order of the Appellate Division should be reversed and that of the Special Term affirmed, with costs in the Appellate Division and in this court.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN KELLOGG and O'BRIEN, JJ., concur.
Ordered accordingly.